Citation Nr: 1757958	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO. 09-05 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension associated with type 2 diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The appellant is a Veteran of the Vietnam era who served on active duty from January 1970 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction over the Veteran's claim file was subsequently transferred to the RO in Chicago, Illinois.

At his request, the Veteran was scheduled for a video-conference hearing before the Board in July 2011 and rescheduled in August 2011. However, the Veteran failed to report for his scheduled hearing and has not provided any statement of good cause for failing to appear. Accordingly, the Board considers the request for a hearing to be withdrawn and will proceed in addressing the case without a hearing. See 38 C.F.R. § 20.702 (2017).

In October 2012, February 2015, and February 2016 the case was remanded for additional development. The case has since returned to the Board for further consideration.


FINDING OF FACT

Hypertension is aggravated by the Veteran's service-connected type 2 diabetes mellitus.


CONCLUSION OF LAW

The criteria for secondary service connection for hypertension have been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in February 2016, the Board remanded the hypertension disability service connection issue to the AOJ for additional development. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either(a) proximately caused by or(b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is for the award of service connection for hypertension associated with type 2 diabetes mellitus with erectile dysfunction. The reasons follow.

The Veteran contends that he developed hypertension in relation to his service, to include exposure to herbicides, or as a consequence of his service-connected type 2 diabetes mellitus.

The Veteran has been diagnosed with hypertension, and thus there is evidence of a current disability.

As to a nexus to service or a service-connected disability, in an October 2017 VHA medical opinion, the examiner opined that it is as likely as not (greater than 50 percent probability) that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus. In a September 2007 VA treatment note, the Veteran's treating VA doctor indicated that the Veteran's blood pressure was high and his blood pressure "is directly related to diabetes mellitus. I am aggressively managing it because of the diabetes." In a March 2013 VA examination report, the examiner checked that the Veteran's diabetes mellitus permanently aggravated his hypertension. This evidence supports that hypertension was aggravated by the Veteran's service-connected diabetes mellitus.

The record indicates that the Veteran did not take medication for his hypertension until 2008, two years after the diagnosis of diabetes mellitus in 2006, which supports that the Veteran's disability has been aggravated by his diabetes mellitus. Additionally, this medical evidence establishes that the Veteran's disability was at a lower baseline before he had diabetes mellitus, as the Veteran did not require medication until after diagnosis of diabetes mellitus to treat his hypertension.

For these reasons, the Board finds that the evidence weighs in favor of a finding that hypertension was aggravated by diabetes mellitus, and service connection is therefore granted.

The Board has not discussed the theories of direct, secondary, or presumptive service connection for the Veteran's hypertension because it finds that the Veteran is not prejudiced by this, as this decision constitutes a full grant of the issue on appeal, and the evaluation assigned would be the same percentage for any of the theories of service connection.
ORDER

Entitlement to service connection for hypertension as secondary to type 2 diabetes mellitus based on aggravation is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


